 
Exhibit 10.1
 
 
TERMINATION OF
TAX ALLOCATION AND INDEMNIFICATION AGREEMENT


July 26, 2017


State National Companies, Inc. (the “Company”) and each of the undersigned
stockholders of the Company (collectively, the “Stockholders,” and together with
the Company, the “Parties”) hereby recognizes and agrees to the following:
WHEREAS, the Company has entered into the Agreement and Plan of Merger (the
“Merger Agreement”) by and among the Company, Markel Corporation, a Virginia
corporation (“Parent”) and Markelverick Corporation, a Delaware corporation and
wholly-owned direct subsidiary of Parent (“Merger Sub”), dated as of July 26,
2017;
WHEREAS, the Company previously elected to be an S corporation (the “S
Election”) under the Internal Revenue Code of 1986, as amended (the “Code”);
WHEREAS, at all times the Company’s S Election was in effect and the
Stockholders were stockholders of the Company, the Stockholders paid income
taxes, which may have included federal, state and local income taxes, on their
allocable share of taxable income as determined under the Code and any
applicable equivalent state or local statutes;
WHEREAS, the Company’s S Election terminated in connection with the execution of
a purchase/placement agreement to sell shares of its stock in a private offering
(the “Offering”);
WHEREAS, in connection with the Offering, the Company and each of the
Stockholders or the predecessors-in-interest to the Stockholders entered into
that certain Tax Allocation and Indemnification Agreement, dated as of June 2,
2014 (the “Agreement”), which sets forth their agreement regarding the
allocation of additional tax liability with respect to taxable periods prior to
and following the termination of the S Election; and
WHEREAS, the Agreement may be terminated by a writing duly signed by each of the
Parties, and the Parties desire to terminate the Agreement effective upon the
consummation of the Merger (as defined in the Merger Agreement).
THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged:
1.          Each of the Parties agrees that, effective upon the consummation of
the Closing (as defined in the Merger Agreement), the Agreement shall
automatically terminate without any further action required by any Party, and
all rights and obligations of the Parties thereunder shall be immediately
extinguished (the “Termination”).
2.          Each of the Stockholders acknowledges that they have had an
opportunity to ask questions of their own counsel and of authorized officers of
the Company regarding the nature, scope and timing of the Termination, which
questions were answered to their satisfaction, and to obtain additional
information deemed necessary or appropriate by them in granting informed consent
for the Termination. Each of the Stockholders further acknowledges that

--------------------------------------------------------------------------------



Skadden, Arps, Slate, Meagher & Flom LLP is counsel to the Company and not to
any of the Stockholders, and is not providing legal advice to any of the
Stockholders.
3.          This letter agreement shall automatically terminate, and the
Termination shall cease to be effective and shall be void and of no force and
effect, in the event that the Merger Agreement terminates in accordance with its
terms.  Following the consummation of the Closing (as defined in the Merger
Agreement), this letter agreement shall not be terminable.
4.          This letter agreement shall be binding upon and inure to the benefit
of any successor, heirs or personal representatives to any of the Parties, by
merger, acquisition of assets or stock or otherwise, to the same extent as if
the successor, heir or personal representative had been an original party to
this letter agreement, and in such event, all references herein to a Party shall
refer instead to the successor, heir or personal representative of such Party.
5.          This letter agreement shall be governed by and construed in
accordance with the laws of the State of Texas excluding (to the greatest extent
permissible by law) any rule of law that would cause the application of the laws
of any jurisdiction other than the State of Texas.  Venue for any action to
enforce the provisions of this letter agreement shall lie solely in the state
and federal district courts located in Tarrant County, Texas.  The Parties
hereby submit to the exclusive jurisdiction of the courts of the State of Texas
located in Tarrant County, Texas, or the federal courts of the United States
located in the Northern District of the State of Texas in respect of any dispute
relating to this letter agreement or to the matters contemplated hereby.  The
Parties irrevocably waive, to the fullest extent permitted by law, any objection
that they may now or hereafter have to the personal and subject matter
jurisdiction of such courts to resolve any such dispute or to venue in Bedford,
Texas, including an objection based on forum non conveniens.
6.          The provisions of this letter agreement are intended to bind the
Parties to each other and are not intended and do not create rights in any other
person or entity and no person or entity is intended to be or is a third party
beneficiary of any of the provisions of this letter agreement.
7.          If any provision of this letter agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the maximum extent
practicable.  In any event, all other provisions of this letter agreement shall
be deemed valid, binding, and enforceable to their full extent.
8.          Except as explicitly stated herein, this letter agreement embodies
the entire understanding between the Parties relating to its subject matter and
supersedes and terminates all prior agreements and understandings among the
parties with respect to such matters.  No promises, covenants or representations
of any kind, other than those expressly stated herein, have been made to induce
any party to enter into this letter agreement.  This letter agreement shall not
be modified or terminated except by a writing duly signed by each of the Parties
hereto, and no waiver of any provisions of this letter agreement shall be
effective unless in a writing duly signed by the Party sought to be bound.

--------------------------------------------------------------------------------



9.          This letter agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, and it shall not be
necessary in making proof of this letter agreement to produce or account for
more than one counterpart.
10.          Any facsimile or electronically transmitted copies hereof or
signature hereon shall, for all purposes, be deemed originals.
11.          EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
DISPUTE ARISING OUT OF THIS LETTER AGREEMENT. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.
[Signature pages follow]

--------------------------------------------------------------------------------



IN WITNESS HEREOF, each of the Parties to this letter agreement has executed
this letter agreement as of the date first written above.



 
STATE NATIONAL COMPANIES, INC.
       
By:  
/s/ David M. Cleff
     
Name:       
David M. Cleff
     
Title:
Executive Vice President of Business Affairs and General Counsel
     




 
/s/ Terry Lee Ledbetter, Jr
 
TERRY LEE LEDBETTER, JR., as Trustee of THE TERRY LEE LEDBETTER, JR. 1999
GRANTOR TRUST NO. 2, held under Article III of that certain trust agreement
dated October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie
Ledbetter, as grantors, and Terry Lee Ledbetter, Jr. and Bradford Luke
Ledbetter, as trustees.
   




 
/s/ Bradford Luke Ledbetter
 
BRADFORD LUKE LEDBETTER, as Trustee of THE TERRY LEE LEDBETTER, JR. 1999 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Terry Lee Ledbetter, Jr. and Bradford Luke Ledbetter, as
trustees.
   




 
/s/ Terry Lee Ledbetter, Sr
 
TERRY LEE LEDBETTER, SR., as Trustee of  THE TERRY LEE LEDBETTER AND RETA LAURIE
LEDBETTER 2000 REVOCABLE TRUST, held under Article IV of that certain trust
agreement dated April 10, 2000, by and between Terry Lee Ledbetter and Reta
Laurie Ledbetter, as grantors, and Terry Lee Ledbetter and Reta Laurie
Ledbetter, as trustees, as most recently amended and restated on February 11,
2016.
   




--------------------------------------------------------------------------------




 
/s/ Reta Laurie Ledbetter
 
RETA LAURIE LEDBETTER, as Trustee of  THE TERRY LEE LEDBETTER AND RETA LAURIE
LEDBETTER 2000 REVOCABLE TRUST, held under Article IV of that certain trust
agreement dated April 10, 2000, by and between Terry Lee Ledbetter and Reta
Laurie Ledbetter, as grantors, and Terry Lee Ledbetter and Reta Laurie
Ledbetter, as trustees, as most recently amended and restated on February 11,
2016.
   




 
/s/ Terry Lee Ledbetter, Jr_
 
TERRY LEE LEDBETTER, JR., as Trustee of THE TERRY LEE LEDBETTER, JR. 2006
GRANTOR TRUST NO. 2, held under Article III of that certain trust agreement
dated October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie
Ledbetter, as grantors, and Terry Lee Ledbetter, Jr. and Bradford Luke
Ledbetter, as trustees.
   




 
/s/ Bradford Luke Ledbetter_
 
BRADFORD LUKE LEDBETTER, as Trustee of THE TERRY LEE LEDBETTER, JR. 2006 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Terry Lee Ledbetter, Jr. and Bradford Luke Ledbetter, as
trustees.
   




 
/s/ Bradford Luke Ledbetter_
 
BRADFORD LUKE LEDBETTER, as Trustee of THE BRADFORD LUKE LEDBETTER 1999 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Bradford Luke Ledbetter and Lonnie K. Ledbetter III, as
trustees.
   






--------------------------------------------------------------------------------




 
/s/ Lonnie K. Ledbetter III
 
LONNIE K. LEDBETTER III, as Trustee of THE BRADFORD LUKE LEDBETTER 1999 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Bradford Luke Ledbetter and Lonnie K. Ledbetter III, as
trustees.
   




 
/s/ Terry Lee Ledbetter, Jr
 
TERRY LEE LEDBETTER, JR., as Trustee of THE TERRY LEE LEDBETTER, JR. 2010
GRANTOR TRUST NO. 2, held under Article III of that certain trust agreement
dated October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie
Ledbetter, as grantors, and Terry Lee Ledbetter, Jr. and Bradford Luke
Ledbetter, as trustees.
   




 
/s/ Bradford Luke Ledbetter_
 
BRADFORD LUKE LEDBETTER, as Trustee of THE TERRY LEE LEDBETTER, JR. 2010 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Terry Lee Ledbetter, Jr. and Bradford Luke Ledbetter, as
trustees.
   




 
/s/ Bradford Luke Ledbetter_
 
BRADFORD LUKE LEDBETTER, as Trustee of THE BRADFORD LUKE LEDBETTER 2006 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Bradford Luke Ledbetter and Terry Lee Ledbetter, Jr., as
trustees.
   








--------------------------------------------------------------------------------




 
/s/ Terry Lee Ledbetter, Jr
 
TERRY LEE LEDBETTER, JR., as Trustee of THE BRADFORD LUKE LEDBETTER 2006 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Bradford Luke Ledbetter and Terry Lee Ledbetter, Jr., as
trustees.
   




 
/s/ Terry Lee Ledbetter, Jr
 
TERRY LEE LEDBETTER, JR., as Trustee of THE LEDBETTER DESCENDANTS IRREVOCABLE
2012 TRUST, held under Article IV of that certain trust agreement dated December
28, 2012, by and between Reta Laurie Ledbetter, as grantor, and Terry Lee
Ledbetter, Jr., as trustee.
   




 
/s/ Lonnie K. Ledbetter III_
 
LONNIE K. LEDBETTER, JR., as Trustee of  THE LONNIE K. LEDBETTER, JR. AND
SAUNDRA LEA LEDBETTER 2000 REVOCABLE TRUST, held under Article IV of that
certain trust agreement dated July 17, 2000, by and between Lonnie K. Ledbetter,
Jr. and Saundra Lea Ledbetter, as grantors, and Lonnie K. Ledbetter, Jr. and
Saundra Lea Ledbetter, as trustees, as most recently amended on May 18, 2017.
   




 
/s/ Saundra Lea Ledbetter
 
SAUNDRA LEA LEDBETTER, as Trustee of  THE LONNIE K. LEDBETTER, JR. AND SAUNDRA
LEA LEDBETTER 2000 REVOCABLE TRUST, held under Article IV of that certain trust
agreement dated July 17, 2000, by and between Lonnie K. Ledbetter, Jr. and
Saundra Lea Ledbetter, as grantors, and Lonnie K. Ledbetter, Jr. and Saundra Lea
Ledbetter, as trustees, as most recently amended on May 18, 2017.
   






--------------------------------------------------------------------------------




 
/s/ Bradford Luke Ledbetter
 
BRADFORD LUKE LEDBETTER, as Trustee of THE LEDBETTER FAMILY AND CHARITABLE
IRREVOCABLE 2012 TRUST, held under Article IV of that certain trust agreement
dated December 28, 2012, by and between Terry Lee Ledbetter, as grantor, and
Bradford Luke Ledbetter, as trustee.
   




 
/s/ Lonnie K. Ledbetter III
 
LONNIE K. LEDBETTER III, as Trustee of THE KENDALL KAYE LEDBETTER 1999 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 23, 2014, by and between Lonnie K. Ledbetter, Jr. and Saundra Lea
Ledbetter, as grantors, and Lonnie K. Ledbetter III, as trustee.
   




 
/s/ Lonnie K. Ledbetter III
 
LONNIE K. LEDBETTER III, as Trustee of THE LONNIE K. LEDBETTER III 1999 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 23, 2014, by and between Lonnie K. Ledbetter, Jr. and Saundra Lea
Ledbetter, as grantors, and Lonnie K. Ledbetter III, as trustee.
   




 
/s/ Lonnie K. Ledbetter III
 
LONNIE K. LEDBETTER III, as Trustee of THE KENDALL KAYE LEDBETTER 2006 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 23, 2014, by and between Lonnie K. Ledbetter, Jr. and Saundra Lea
Ledbetter, as grantors, and Lonnie K. Ledbetter III, as trustee.
   




 
/s/ Lonnie K. Ledbetter III
 
LONNIE K. LEDBETTER III, as Trustee of THE LONNIE K. LEDBETTER III 2006 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 23, 2014, by and between Lonnie K. Ledbetter, Jr. and Saundra Lea
Ledbetter, as grantors, and Lonnie K. Ledbetter III, as trustee.
   




--------------------------------------------------------------------------------




 
/s/ Lonnie K. Ledbetter III
 
LONNIE K. LEDBETTER III, as Trustee of THE KENDALL KAYE LEDBETTER 2010 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 23, 2014, by and between Lonnie K. Ledbetter, Jr. and Saundra Lea
Ledbetter, as grantors, and Lonnie K. Ledbetter III, as trustee.
   




 
/s/ Lonnie K. Ledbetter III
 
LONNIE K. LEDBETTER III, as Trustee of THE LONNIE K. LEDBETTER 2010 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 23, 2014, by and between Lonnie K. Ledbetter, Jr. and Saundra Lea
Ledbetter, as grantors, and Lonnie K. Ledbetter III, as trustee.
   




 
/s/ Bradford Luke Ledbetter
 
BRADFORD LUKE LEDBETTER, as Trustee of THE BRADFORD LUKE LEDBETTER 2010 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Bradford Luke Ledbetter and Terry Lee Ledbetter, Jr., as
trustees.
   




 
/s/ Terry Lee Ledbetter, Jr_
 
TERRY LEE LEDBETTER, JR., as Trustee of THE BRADFORD LUKE LEDBETTER 2010 GRANTOR
TRUST NO. 2, held under Article III of that certain trust agreement dated
October 28, 2014, by and between Terry Lee Ledbetter and Reta Laurie Ledbetter,
as grantors, and Bradford Luke Ledbetter and Terry Lee Ledbetter, Jr., as
trustees.
   








--------------------------------------------------------------------------------




 
/s/ Lonnie K. Ledbetter III
 
LONNIE K. LEDBETTER III




 
/s/ Kendall Kaye Hohmann
 
KENDALL KAYE HOHMANN







